Case 3:18-cv-30143-MGM Document 105-6 Filed 03/29/21 Page 1 of 4




                       EXHIBIT F
Case 3:18-cv-30143-MGM Document 105-6 Filed 03/29/21 Page 2 of 4




                                  11a

                            APPENDIX D

                      IN THE CIRCUIT COURT OF
                    JEFFERSON COUNTY, MISSOURI


                      Case No. 16JE-AC01713-01

                        ALLY FINANCIAL INC.,
                                                      Plaintiff,
                                   v.

                       ALBERTA HASKINS AND,
                          DAVID DUNCAN,
                                                   Defendants.

                       Filed November 25, 2019

                ORDER ON DISPUTED STATUTES
                       OF LIMITATION


            This Court’s May 9, 2018 Order certifying a na-
        tionwide class directed the parties to confer regarding
        the statutes of limitations applicable to the nationwide
        class’ counterclaim and allowed either party to file a
        motion to have the Court determine that question if the
        parties were unable to agree. The parties are unable to
        reach agreement on the applicable statute of limitations
        in 23 states. After both parties submitted briefs on the
        issue, the Court heard oral argument on the issue on
        April 15, 2019 and took the issue under submission. Af-
        ter considering the parties’ briefs and oral arguments,
        the Court determines the applicable statutes of limita-
        tion for the 23 disputed states as set forth below.
Case 3:18-cv-30143-MGM Document 105-6 Filed 03/29/21 Page 3 of 4




                                    12a

            SO ORDERED.

        DATED: NOV. 25, 2019              signature
                                   Judge Katherine M. Hardy-
                                   Senkel
                          Exhibit A – Class Period
        Consumer’s         Disposition Consumer’s     Disposition
        State in Pre-      on or after State in       on or after
        sale Notice        this Date   Presale No-    this Date
                                       tice
        Alabama            June 17,    Montana        June 17,
                           2010                       2014
        Alaska             June 17,    Nebraska       June 17,
                           2013                       2012
        Arizona            June 17,    Nevada         June 17,
                           2012                       2013
        Arkansas           June 17,    New Hamp-      June 17,
                           2013        shire          2013
        California         June 17,    New Jersey     June 17,
                           2013                       2010
        Colorado           June 17,    New Mexico     June 17,
                           2013                       2012
        Connecticut        June 17,    New York       June 17,
                           2010                       2013
        Delaware           June 17,    North Caro-    June 17,
                           2013        lina           2013
        District of Co-    June 17,    North Dako-    June 17,
        lumbia             2013        ta             2010
        Florida            June 17,    Ohio           June 17,
                           2012                       2010
        Georgia            June 17,    Oklahoma       June 17,
                           1996                       2013
        Hawaii             June 17,    Oregon         June 17,
                           2010                       2010
Case 3:18-cv-30143-MGM Document 105-6 Filed 03/29/21 Page 4 of 4




                                 13a

        Idaho         June 17,         Pennsylvania June 17,
                      2013                          2010
        Illinois      June 17,         Rhode Island June 17,
                      2011                          2006
        Indiana       June 17,         South Caro- June 17,
                      2006             lina         2013
        Iowa          June 17,         South Dako- June 17,
                      2014             ta           2010
        Kansas        June 17,         Tennessee    June 17,
                      2013                          2015
        Kentucky      June 17,         Texas        June 17,
                      2006                          2012
        Louisiana     June 17,         Utah         June 17,
                      2016                          2013
        Maine         June 17,         Vermont      June 17,
                      2010                          2010
        Maryland      June 17,         Virginia     June 17,
                      2013                          2014
        Massachusetts June 17,         Washington   June 17,
                      2012                          2013
        Michigan      June 17,         West Virgin- June 17,
                      2010             ia           2006
        Minnesota     June 17,         Wisconsin    June 17,
                      2010                          2013
        Mississippi   June 17,         Wyoming      June 17,
                      2013                          2008
        Missouri      June 17,
                      2010
